Title: Thomas Jefferson to Joseph St. Leger d’Happart, 3 August 1812
From: Jefferson, Thomas
To: Happart, Joseph St. Leger d’


          Sir Monticello Aug. 3. 12.
           Your favor of June 20. was a month on it’s passage to me, and since it’s reciept I have not been able sooner to acknolege it. I am happy you have recieved the amount of your claim on the government, which I was satisfied could not have been delayed but from some accidental cause. your claim on them for reimbursement of mr Clarkson’s failure to you will not be so fortunate. no government I believe undertakes to pay the private debts or engagements of it’s public servants. I know of but one exception to this, which is in the case of Ambassadors. a few instances have occurred where private debts contracted by an Ambassador at the place of his mission have been paid by his government. but this is because an Ambassador is protected by the law of nations from being sued. but more frequently that protection is withdrawn by his government, and permission given to sue. and this would be the course of our government in such a case, because the constitution does not allow the public money to be applied to the paiment of private debts; if it did our taxes would be to be augmented ten fold. but neither a Consul, nor any officer but an Ambassador is protected against suits. they, like the other subjects of the same government as well as all other foreigners are liable to be sued. therefore those who contract with them have the privilege of the law against them as against any other individuals they may think proper to trust.
          I return you the subscription paper of the work you propose to publish. it promises a great deal of variety & of interesting incident, & I subscribe to it with pleasure. Accept my best wishes & the assurance of my respect.
          
            Th:
            Jefferson
        